ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on June 2, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant's prior authorization is not required because the amendments are not substantive, only correcting spelling errors and claim dependency. M.P.E.P. §§ 714(II)(E), 1302.04.
The application has been amended as follows:

1. (Previously Presented) A method of video coding, the method comprising: 
obtaining a first reference picture and a second reference picture associated with a current coding block of a current picture, wherein the first reference picture is before the current picture and the second reference picture is after the current picture in display order; 
obtaining a first prediction based on a first motion vector from the current coding block to a reference block in the first reference picture; 
obtaining a second prediction based on a second motion vector from the current coding block to a reference block in the second reference picture; and 
determining that a bidirectional optical flow (BDOF) operation is not applied based on a Combined Inter and Intra Prediction is applied to generate a final prediction of the current coding block, wherein the BDOF operation comprises: 
calculating first horizontal gradient values (i,j)'s and first vertical gradient values (i,j)'s for prediction samples associated with the first prediction, and calculating second horizontal gradient values (i,j)'s and second vertical gradient values (i,j)'s for prediction samples associated with the second prediction, wherein (O() (i,j) represents a prediction sample associated with the first prediction at sample location (i,j), and I(')(i,j) represents a prediction sample associated with the second prediction at sample location (i,j); and 
obtaining a bi-prediction of the current coding block based on the first prediction, the second prediction, the first horizontal gradient values, the first vertical gradient values, the second horizontal gradient values, and the second vertical gradient values.

2. (Cancelled)

3. (Previously Presented) The method of claim 1, further comprising: determining that the BDOF operation is applied on a condition that the Combined Inter and Intra Prediction is not applied to generate the final prediction of the current coding block.

4. (Currently Amended) The method of claim [[2]] 1, further comprising: calculating a bi-prediction of the current coding block based on averaging the first prediction and the second prediction.

5. (Previously Presented) The method of claim 3, further comprising: calculating a bi-prediction of the current coding block which comprises following steps: 
calculating a BDOF value based on the first horizontal gradient value, the first vertical gradient value, the second horizontal gradient value, and the second vertical gradient value, and 
calculating the bi-prediction of the current coding block based on the first prediction, the second prediction, and the BDOF value.

6. (Previously Presented) A video coding device, comprising one or more processors and one or more storages coupled to the one or more processors, the video coding device is configured to perform operations comprising: 
obtaining a first reference picture and a second reference picture associated with a current coding block of a current picture, wherein the first reference picture is before the current picture and the second reference picture is after the current picture in display order; 
obtaining a first prediction based on a first motion vector from the current coding block to a reference block in the first reference picture; 
obtaining a second prediction based on a second motion vector from the current coding block to a reference block in the second reference picture; and 
determining that a bidirectional optical flow (BDOF) operation is not applied based on a Combined Inter and Intra Prediction is applied to generate a final prediction of the current coding block, wherein the BDOF operation comprises: 
calculating first horizontal gradient values (i,j)'s and first vertical gradient values (i,j)'s for prediction samples associated with the first prediction, and calculating second horizontal gradient values (i,j)'s and second vertical gradient values (i,j)'s for prediction samples associated with the second prediction, wherein (O() (i,j) represents a prediction sample associated with the first prediction at sample location (i,j), and I(')(i,j) represents a prediction sample associated with the second prediction at sample location (i,j); and 
obtaining a bi-prediction of the current coding block based on the first prediction, the second prediction, the first horizontal gradient values, the first vertical gradient values, the second horizontal gradient values, and the second vertical gradient values.

7. (Cancelled)

8. (Previously Presented) The video coding device of claim 6, wherein the operations further comprise: determining that the BDOF operation is applied on a condition that the Combined Inter and Intra Prediction is not applied to generate the final prediction of the current coding block.

9. (Currently Amended) The video coding device of claim [[7]] 6, wherein the operations further comprises: calculating a bi-prediction of the current coding block based on averaging the first prediction and the second prediction.

10. (Previously Presented) The video coding device of claim 8, further comprising: 
calculating a bi-prediction of the current coding block which comprises following steps: calculating a BDOF value based on the first horizontal gradient value, the first vertical gradient value, the second horizontal gradient value, and the second vertical gradient value, and 
calculating the bi-prediction of the current coding block based on the first prediction, the second prediction, and the BDOF value.

11. (Previously Presented) A non-transitory computer readable storage medium storing a plurality of programs for execution by a computing device having one or more processors, wherein the plurality of programs, when executed by the one or more processors, cause the computing device to perform operations comprising: 
obtaining a first reference picture and a second reference picture associated with a current coding block of a current picture, wherein the first reference picture is before the current picture and the second reference picture is after the current picture in display order; 
obtaining a first prediction based on a first motion vector from the current coding block to a reference block in the first reference picture; 
obtaining a second prediction based on a second motion vector from the current coding block to a reference block in the second reference picture; and 
determining that a bidirectional optical flow (BDOF) operation is not applied based on a Combined Inter and Intra Prediction is applied to generate a final prediction of the current coding block, wherein the BDOF operation comprises: 
calculating first horizontal gradient values (i,j)'s and first vertical gradient values (i,j)'s for prediction samples associated with the first prediction, and calculating second horizontal gradient values (i,j)'s and second vertical gradient values (i,j)'s for prediction samples associated with the second prediction, wherein (O() (i,j) represents a prediction sample associated with the first prediction at sample location (i,j), and I(')(i,j) represents a prediction sample associated with the second prediction at sample location (i,j); and 
obtaining a bi-prediction of the current coding block based on the first prediction, the second prediction, the first horizontal gradient values, the first vertical gradient values, the second horizontal gradient values, and the second vertical gradient values.

12. (Cancelled)

13. (Currently Amended) The non-transitory computer readable storage medium of claim 11, wherein the operations further comprise: determining that the BDOF operation is applied comprises determining the Combined Inter and Intra Prediction is not applied to generate the final prediction of the current coding block.

14. (Currently Amended) The non-transitory computer readable storage medium of claim [[12]] 11, wherein the operations further comprise: calculating a bi-prediction of the current coding block based on averaging the first prediction and the second prediction.

15. (Previously Presented) The non-transitory computer readable storage medium of claim 13, wherein the operations further comprise calculating a bi-prediction of the current coding block which comprises following steps: calculating a BDOF value based on the first horizontal gradient value, the first vertical gradient value, the second horizontal gradient value, and the second vertical gradient value, and calculating the bi-prediction of the current coding block based on the first prediction, the second prediction, and the BDOF value.

Reasons for Allowance
Claims 1, 3 - 6, 8 - 11 and 13 - 15 are allowed in light of the Applicant's response filed on July 28, 2022. 
The following is an Examiner’s statement of reasons for allowance: Applicant has amended independent claim to incorporate detailed subject matter of the video coding apparatus and process. 
The closest prior art XIAOYU XIU et al., CE9-related: Complexity reduction and bit-width control for bi-directional optical flow (BIO), Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, JVET-L0256_v2, 12th Meeting: Macao, CN, pp. 1-15, 12 October 2018 and BENJAMIN BROSS et al., Versatile Video Coding (Draft 3), Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, JVET-Ll001-v9, 12th Meeting: Macao, CN, pp. 1-233, 12 October 2018 do not disclose the claimed element, “obtaining a first reference picture and a second reference picture associated with a current coding block of a current picture, wherein the first reference picture is before the current picture and the second reference picture is after the current picture in display order; obtaining a first prediction based on a first motion vector from the current coding block to a reference block in the first reference picture; obtaining a second prediction based on a second motion vector from the current coding block to a reference block in the second reference picture; and determining whether that a bidirectional optical flow (BDOF) operation is not applied based on whether a Combined Inter and Intra Prediction is applied to generate a final prediction of the current coding block”. Therefore, the prior art references taken either alone or in combination fails to anticipate or fairly suggest the limitations of the independent claims. While a video coding with a combined inter and intra prediction was known at the time of the invention, Applicant's very specific claimed structure is considered patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian T. Pendleton, can be reached on (571) . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Torgerson/Primary Examiner, Art Unit 2425